

117 S1199 IS: To release a Federal reversionary interest in Chester County, Tennessee, and for other purposes.
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1199IN THE SENATE OF THE UNITED STATESApril 15, 2021Mrs. Blackburn (for herself and Mr. Hagerty) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo release a Federal reversionary interest in Chester County, Tennessee, and for other purposes.1.Chester County reversionary interest release(a)DefinitionsIn this section:(1)SecretaryThe term Secretary means the Secretary of Agriculture.(2)StateThe term State means the State of Tennessee.(3)State forest landThe term State forest land means the approximately 0.62-acre parcel of land in Chickasaw State Forest that is identified as State Forest Land on the map prepared by the Forest Service entitled State Forest Land Detail Map and dated December 13, 2019.(4)Webb propertyThe term Webb property means the approximately 0.90-acre parcel of land owned by Kirby and Leta Webb identified as Webb Property Lot 1 on the map entitled Webb Property Detail Map and dated December 13, 2019.(b)Release of reversionary interest(1)ReleaseOn the transfer of ownership of the Webb property to the State for inclusion in the Chickasaw State Forest and the transfer of the State forest land to the State or a non-State entity, by request of the State, the Secretary shall release to the State, without consideration, the reversionary interest of the United States in and to the State forest land described in paragraph (2).(2)Description of reversionary interestThe reversionary interest referred to in paragraph (1) is the reversionary interest of the United States in and to the State forest land that—(A)requires that the State forest land be used for public purposes; and(B)is contained in a deed—(i)granting from the United States to the State the State forest land;(ii)dated August 12, 1955; and(iii)registered on pages 588 through 591 of book 48 of the record of deeds for Chester County, Tennessee.(c)Sale of mineral rights(1)In generalSubject to any valid existing rights of third parties, as soon as practicable after the date on which all actions described in subsection (b)(1) have been carried out, the Secretary shall offer to sell to the State the undivided mineral interests of the United States in and to the State forest land.(2)Terms of sale(A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall determine—(i)the mineral character of the State forest land; and(ii)the market value of the mineral interests referred to in paragraph (1), as determined by an appraisal conducted in accordance with subparagraph (C).(B)Payment of costsAs a condition of any sale under this subsection, the State shall pay to the United States—(i)any administrative costs incurred by the United States in selling to the State the mineral interests referred to in paragraph (1), including the costs incurred by the Secretary in making the determinations required under subparagraph (A); and(ii)an amount equal to the market value of the mineral interests referred to in paragraph (1), as determined under subparagraph (A)(ii).(C)Appraisal requirementsAn appraisal conducted under subparagraph (A)(ii) shall be—(i)consistent with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice; and(ii)subject to the approval of the Secretary.